Exhibit - 10.17

 

 

MONTPELIER RE HOLDINGS LTD.

 

LONG-TERM INCENTIVE PLAN

 

ANNUAL BONUS AND RESTRICTED SHARE UNIT
AWARD AGREEMENT

 

          This Award Agreement (the “Award Agreement”) is made and entered into
as of [        ] between Montpelier Re Holdings Ltd. (the “Company”) and NAME
(the “Participant”).

 

          The Company hereby grants to the Participant an incentive award (the
“Award”) on the terms and conditions as set forth in this Award Agreement and in
the Montpelier Long-Term Incentive Plan (the “Plan”), as it may be amended from
time to time.

 

          In accordance with this grant, and as a condition thereto, the Company
and the Participant agree as follows:

 

          SECTION 1.  Annual Bonus.  The Participant shall be eligible to
receive an annual cash bonus with respect to the [current] calendar year (the
“Performance Period”).  The actual annual bonus payable shall be between [    ]%
and [      ]% of the Participant’s base salary as in effect as of the last day
of the Performance Period and shall be based on the Company’s return on equity
(“ROE”) for the Performance Period; provided, that the amount of the annual
bonus is subject to adjustment in the discretion of the Company’s Chief
Executive Officer or the Compensation & Nominating Committee (the “Committee”)
based upon the Participant’s performance during the Performance Period.  Any
annual bonus earned in accordance with this Section 1 (the “Annual Bonus”) shall
be paid as soon as reasonably practicable following the end of the Performance
Period.

 

          SECTION 2.  Restricted Share Units.  As soon as reasonably practicable
following the Company’s announcement of its annual results for [the current
calendar year] (the “Announcement Date”), the Participant shall be eligible to
receive that number of Restricted Share Units (“RSUs”) equal to (i) 2 multiplied
by (ii) the Annual Bonus, divided by (iii) 24; provided, that such number shall
be adjusted by the Committee in accordance with Section 11 of the Plan upon any
of the events set forth therein.

 

          SECTION 3.  Nature of Award.  RSUs represent the opportunity to
receive shares of Company common shares, $0.001666 par value per share
(“Shares”), as are earned in accordance with Section 4 of this Award Agreement.

 

          SECTION 4.  Vesting.  Subject to the Participant remaining employed at
the Announcement Date, [    ] of the RSUs shall vest at midnight as of
[        ], and, subject to the Participant remaining employed though the
applicable vesting date, the RSUs shall vest in [        ] equal tranches at
midnight as of [each of the first      anniversaries of the first vesting date
of the RSUs], respectively.Shares shall be issued by the Company to the
Participant in satisfaction of the Award as soon as reasonably practicable
following [the date on which the last tranche of the Award vests].

 

--------------------------------------------------------------------------------




 

          SECTION 5.  Termination of Employment

 

          (a) If the Participant’s employment with the Company or one of its
subsidiaries is terminated at any time following the Announcement Date and prior
to [the date on which the last tranche of the award is scheduled to vest]:

 

                (i) for any reason other than termination by the Company or
subsidiary for Cause, then all RSUs unvested at the date of termination shall be
forfeited, and Shares with respect to any RSUs vested at the date of termination
shall be issued to the Participant by the Company as soon as reasonably
practicable following [the date on which the last tranche of the award is
scheduled to vest]; or

 

                (ii) by the Company or subsidiary for Cause, then all RSUs
whether vested or unvested at the date of termination shall be forfeited.

 

          (b) For purposes of the Plan and the Award Agreement, a transfer of
employment from the Company to any subsidiary of the Company or vice versa, or
from one subsidiary to another, shall not be considered a termination of
employment.

 

          SECTION 6.  Change in Control. Notwithstanding the provisions of
Section 5 above, if within 24 months following a Change in Control that occurs
following the Announcement Date, the employment of the Participant with the
Company or one of its subsidiaries is terminated prior to [the date on which the
last tranche of the award is scheduled to vest]:

 

          (a) (i) by the Company or subsidiary without Cause, (ii) on account of
death or disability (as determined in accordance with Section 8 of the Plan), or
(iii) by the Participant on account of a Constructive Termination or retirement
at age 60 or later, then upon such termination the RSUs shall be deemed to have
vested in full and Shares with respect to such vested RSUs shall be issued to
the Participant by the Company as soon as reasonably practicable after such
termination;

 

          (b) by the Participant other than on account of a Constructive
Termination or retirement at age 60 or later, then all RSUs unvested at the date
of termination shall be forfeited, and Shares with respect to any RSUs vested at
the date of termination shall be issued to the Participant by the Company as
soon as reasonably practicable after such termination; or

 

          (c) by the Company or subsidiary for Cause, then all RSUs whether
vested or unvested at the date of termination shall be forfeited.

 

          SECTION 7.  Tax Withholding.  Pursuant to Section 17(c) of the Plan,
the Committee shall have the power and the right to deduct or withhold, or
require the Participant to remit to the Company, an amount sufficient to satisfy
any federal, state, local or other taxes required by applicable law to be
withheld with respect to payment of the Award.  The Committee may condition the
payment hereunder upon the Participant’s satisfaction of such withholding
obligations.

 

 

2

--------------------------------------------------------------------------------




 

          SECTION 8.  Rights As A Shareholder.  The Participant shall have no
rights as shareholder with respect to any Shares underlying the Award until and
unless the Participant’s name is entered in the Company’s Register of Members as
the holder of such shares and a Share certificate is issued to the Participant
upon payment with respect to the Award.

 

          SECTION 9.  Dividend Equivalents.  To the extent dividends are paid on
Shares with respect to the Performance Period, the Participant shall be entitled
to receive, within 90 days following the Announcement Date, a cash payment
equivalent to the cash dividends that would have been paid during the
Performance Period on the number of Shares underlying the RSUs awarded pursuant
to Section 2 above; provided, that the Participant remains employed with the
Company or one of its subsidiaries at the date of such payment.  To the extent
dividends are paid on Shares with respect to the period commencing on January 1,
[of the year following the current year] and ending on [the date on which the
last tranche of the Award is scheduled to vest], the Participant shall be
entitled to receive within 90 days following the respective payment dates of
such dividends (subject to the Participant’s continued employment with the
Company or one of its subsidiaries at the relevant payment date), a cash payment
equivalent to the cash dividends paid on the number of Shares underlying the
RSUs awarded pursuant to Section 2 above on such payment date.  Any payments
made pursuant to this Section 9 shall be in the form of ordinary compensation.

 

          SECTION 10.  Transferability.  Pursuant to Section 14 of the Plan, the
Participant may designate a beneficiary or beneficiaries to receive any payment
to which he or she may be entitled in respect of Awards under the Plan in the
event of his or her death on a form to be provided by the Committee.  Except as
provided herein, the Participant may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate the RSUs, other than by his or her last Will
and Testament or by the laws of descent and distribution.

 

          SECTION 11.  Ratification of Actions.  By accepting the Award or other
benefit under the Plan, the Participant and each person claiming under or
through him or her shall be conclusively deemed to have indicated the
Participant’s acceptance and ratification of, and consent to, any action taken
under the Plan or the Award by the Company, the Board or the Committee.  All
decisions or interpretations of the Company, the Board and the Committee upon
any questions arising under the Plan and/or this Award Agreement shall be
binding, conclusive and final on all parties.  In the event of any conflict
between any provision of the Plan and this Award Agreement, the terms and
provisions of the Plan shall control.

 

          SECTION 12.  Notices.  Any notice hereunder to the Company shall be
addressed to its office, Montpelier House, 94 Pitts Bay Road, Hamilton HM08,
Bermuda; Attention: Corporate Secretary, and any notice hereunder to the
Participant shall be addressed to him or her at the address specified on the
Award Agreement, subject to the right of either party to designate at any time
hereafter in writing some other address.

 

          SECTION 13.  Definitions.  Capitalized terms not otherwise defined
herein shall have the meanings given them in the Plan.

 

 

3

--------------------------------------------------------------------------------




 

          SECTION 14.  Governing Law and Severability.  This Award Agreement
will be governed by and construed in accordance with the laws of Bermuda,
without regard to conflicts of law provisions.  In the event any provision of
the Award Agreement shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Award
Agreement, and the Award Agreement shall be construed and enforced as if the
illegal or invalid provision had not been included.

 

          SECTION 15.  No Rights to Continued Employment.  This Award Agreement
is not a contract of employment.  Nothing in the Plan or in this Award Agreement
shall interfere with or limit in any way the right of the Company or any
subsidiary to terminate the Participant’s employment at any time, for any reason
or no reason, or confer upon the Participant the right to continue in the employ
of the Company or a subsidiary.

 

          SECTION 16.  Counterparts. This Award Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

 

4

--------------------------------------------------------------------------------




 

          IN WITNESS WHEREOF, the undersigned have caused this Award Agreement
to be duly executed as of the date first written above.

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

PARTICIPANT

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

5

--------------------------------------------------------------------------------